Exhibit 10.2



August 1, 2002

Mr. Donald J. Swistowicz

First Midwest Bancorp, Inc.

300 Park Boulevard, Suite 405

Itasca, IL 60143

RE: Continuing Participation Agreement - August 1, 2002

Dear Don:

I am pleased to submit to you this Continuing Participant Agreement (the
"Agreement") under the First Midwest Bancorp, Inc. 1989 Omnibus Stock and
Incentive Plan, as Amended (the "Plan"). The term of this Agreement is three
years, commencing on August 1, 2002, the date you will cease to be a full-time
salaried employee of the Company and its subsidiaries (the "Continuation
Period"). The remainder of this letter details how this Agreement impacts your
outstanding Options listed in Schedule A attached hereto (the "Options").

The Agreement is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:

(1) Exercisability. Except as otherwise provided in paragraphs (3) and (4)
below, the Options shall continue to vest and shall become and/or remain
exercisable during the Continuation Period on the same basis as if you were an
Employee during such period. In no event, however, will an Option be exercisable
after the Expiration Date thereof.

(2) Procedure for Exercise. The procedures relating to exercise of your Options
set forth in the Letter Agreements setting forth the terms and conditions of the
grant of each Option (each an "Option Agreement") shall continue to apply,
provided, that you will not be permitted to participate in the Nonqualified
Stock Option Gain Deferral Plan.

(3) Termination of Employment Upon Termination of Continuation Period. As stated
above, solely for purposes of your Options, your employment with the Company
will not be deemed to have terminated until the termination of the Continuation
Period. The Continuation Period will terminate upon the earlier of (a) your
death, (b) the third anniversary of the commencement of the Continuation Period,
or (c) the termination of this Agreement by the Company for "cause." "Cause"
shall mean any activity by you which would violate Section 12 (Confidential
Information) of your Employment Agreement with First Midwest Bancorp, Inc. dated
September 1, 1997 that would be materially and demonstrably injurious to First
Midwest Bancorp, Inc. or its subsidiaries;

1



--------------------------------------------------------------------------------




or any activity by you which would violate Section 13 (Noncompetition) of such
Employment Agreement.

In the event of your death during the Continuation Period, all vesting exercise
restrictions will lapse and your Options will become immediately exercisable in
full. Upon the termination of the Continuation Period, your Options will
continue to be exercisable by you (or in the event of your death, by your
beneficiary or your estate's executor or administrator) to the same degree that
your Options were exercisable at the termination of the Continuation Period
(including any acceleration of vesting which may occur in the event of death),
until the first of the following occur:

(a) except as provided in the event of a Change in Control, the expiration of 30
days after the date of termination of the Continuation Period;

(b) the expiration of three years following death; or

(c) the Expiration Date.

(4) Merger, Consolidation or Change in Control. In the event of a Change in
Control as defined in Section 13 of the Plan, as amended by the Board of
Directors of the Company on February 18, 1998, prior to the termination of the
Continuation Period, all holding period and vesting exercise restrictions will
lapse and the your options will become immediately exercisable in full and the
30-day period set forth in paragraph (3)(a) above will be extended to three
years.

(5) Limited Transferability. Your options remain personal to you and may not be
sold, transferred, pledged, assigned or otherwise alienated, other than as
provided in the Plan.

(6) Securities Law Restrictions. You understand and acknowledge that applicable
securities laws govern and may restrict your right to offer, sell, or otherwise
dispose of any option shares. The Company registered the option shares under The
Securities Act of 1933.

(7) Future Grants: Reload Provisions. You are not entitled to grant any
additional stock options pursuant to the Plan during the Continuation Period.
Accordingly, no reload stock option will be granted upon any exercise of your
Options after the last day of your employment as a full-time salaried employee.

(8) Employment; Successors. Except as provided herein with respect to your
Options, nothing in this Agreement shall confer any right on you as an employee
of the Company or any of its subsidiaries or to receive any compensation or
benefits as an employee with respect to any period after the termination of your
employment with the Company and its Subsidiaries. This Agreement shall be
binding upon, and inure to the benefit of, any successor or successors of the
Company and to your successors and beneficiaries.

(9) Effect on Options; Other Matters. Except as expressly provided in this
Agreement, the terms and conditions of all Option Agreements shall continue in
full force and effect. This Agreement only addresses the impact of the
Continuation Period on your Options.

2



--------------------------------------------------------------------------------




Nothing herein modifies or changes any of the other benefits which have accrued
to you through your termination of employment. We advise you to keep your
beneficiary designation form and all other necessary forms up to date and to
review the Plan, the Plan's "Summary Description" and the document entitled "How
to Exercise Your Stock Options" for all securities, tax and other necessary
information. You are strongly encouraged to contact your tax advisor regarding
any federal tax consequences related to your options and any other advisor from
whom you may receive assistance.

To confirm your understanding and acceptance of this Agreement, please sign and
return the extra copy of this Agreement. The original copy of this Agreement
should be retained for your permanent records. If you have any questions, please
do not hesitate to contact the office of the Senior Vice President and Corporate
Controller of First Midwest Bancorp, Inc. at (630) 875-7459.

Very truly yours,

/s/ ROBERT P. O'MEARA

Robert P. O'Meara

Chairman and Chief Executive Officer

First Midwest Bancorp, Inc.



Acknowledged and agreed:



 

/s/DONALD J. SWISTOWICZ

Participant's Signature



July 31, 2002

Date

3



--------------------------------------------------------------------------------



SCHEDULE A

The following is a summary of your stock options under the First Midwest
Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan, as amended. Unless as
expressly modified by the Agreement, all Options remain as written.

Option Number



Option Date



Vest
Date



Exercise Price



Number of
Shares

00000666



8/18/99



8/18/02



$ 21.8334



2,523

00000752



2/16/00



2/16/03



$ 18.4000



8,825

00000904



2/21/01



2/21/03



$ 22.5000



8,667





2/21/01



2/21/04



$ 22.5000



8,667

00001070



2/20/02



2/20/04



$ 28.6950



7,319

   

2/20/02

 

2/20/05

 

$ 28.6950

 

7,318















43,319



 

4

